DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In applicant’s action dated 10/30/2020, applicant has amended claims 1, 12, and 16. All current claims 1-2, 4-14, 16-17 and 19-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance:
 Regarding to independent Claims 1, 12 and 16, the closest prior art references are Domansky (U.S. 2016/0129343 A1), Sarig-Bahat (U.S. 2011/0230792 A1) and Kitazawa et al. (U.S. 2016/0249008 A1) have been made of record as teaching: capturing three-dimensional data points of a target body part of a subject during motion of the target body part relative to a reference point of the subject (Domansky, Fig. 10, [0071], [0077]); classifying the data points, including range of motion information for the target body part, as members of a movement set (Domansky, Fig. 10, [0077]); determining an assessment for the target body part based on the difference set and outputting the assessment (Sarig-Bahat, [0050], [0064], [0069]); wherein the target body part is a first of a pair of body parts and wherein each of the pair of body parts is respectively from a different side of the subject (Kitazawa, Fig. 2, [0106]).
However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining to recited in claims 1, 12 and 16:
obtaining a reference set from movement of a reference body part, to be associated with determined based on a second set of three-dimensional data points collected from [[a]] the reference body part of the subject that mirrors the target body part, wherein the target body part is a first of a pair of body parts and wherein each of the pair of body parts is respectively from a different side of the subject.
 The dependent claims 2, 4-11, 13-14, 17 and 19-20 are allowanced because they further limit independent claims 1, 12 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Macri et al. (2020/0016363 A1) and Tanaka et al. (2018/0096615 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khoa Vu whose telephone number is (571) 272-5994.  The examiner can normally be reached on 8:00- 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        


/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611